Case: 15-11431   Date Filed: 01/19/2016   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11431
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:14-cr-80167-RLR-2



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

BERNARD ROLANDAS DIXON,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 19, 2016)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 15-11431        Date Filed: 01/19/2016       Page: 2 of 2


       Brian Mallonee, appointed counsel for Bernard Dixon in this direct criminal

appeal, has moved to withdraw from further representation of Dixon and prepared

a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Dixon’s convictions and sentences are AFFIRMED. 1

       Because the final judgment incorrectly listed the offenses of conviction, we

VACATE and REMAND for the limited purpose of correcting this clerical error.

Dixon’s conviction as to Count 1 was under 18 U.S.C. §§ 2119(2) and 2, and his

conviction as to Count 2 was under 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2. Finally,

given our resolution of Mallonee’s Anders motion, Dixon’s motion for the

appointment of new counsel is DENIED AS MOOT.




       1
         We acknowledge that Dixon expressed dissatisfaction with trial counsel’s performance
and that he might wish to argue that his counsel was ineffective. Such claims, however,
generally “are not considered for the first time on direct appeal,” but rather are best reserved for
postconviction proceedings. United States v. Tyndale, 209 F.3d 1292, 1294 (11th Cir. 2000); see
Massaro v. United States, 538 U.S. 500, 504-05 (2003).
                                                 2